Citation Nr: 1419103	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for human immunodeficiency virus (HIV).

2. Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The claimant reportedly had active military service from February 1984 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file does not include any of the claimant's service personnel records, nor is a copy of the claimant's Form DD 214 associated with the file.  Such records should be obtained prior to adjudication of the instant matters.

In January 2010, the claimant submitted a letter from the Social Security Administration (SSA) evidencing an award of SSA disability benefits.  The claims file does not include the records relied upon in that determination or show any efforts to obtain them.  Therefore, the claimant's records relied upon in awarding him Social Security benefits must be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).

Further, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The claimant has asserted that he was involved sexually with individuals that were later determined to have HIV themselves.  See August 2010 Statement of Claimant.  The claimant's service treatment records show that the claimant was diagnosed with having at least one sexually transmitted disease during service.  See May 1986 Chronological Record of Medical Care; January 1986 Chronological Record of Medical Care. There is no evidence within the claimant's service treatment records indicating that the claimant was tested for HIV during his period of active service.  

In his application for compensation, the Veteran claimed foot pain in service.  The enlistment examination noted prior surgery for right hallux valgus.  Examination at enlistment  revealed good function in the feet.  The Veteran was treated for right foot tinea pedis in service.  The discharge examination revealed normal feet.   

Finally, as the matter is being remanded, any outstanding VA or private treatment records must be obtained.  Specifically, the record reveals that potentially relevant medical records have not been obtained.  Specifically, several records within the claims file indicate that the claimant was first diagnosed with HIV in 2005.  See December 2008 Private Treatment Record; December 2009 Claim.  However, other records indicate that the claimant was first diagnosed with HIV in 2007.  See February 2012 VA Treatment Record.  Only records dated from 2007 are associated with the claims file.  With respect to the claimant's foot disability, the record indicates that the claimant underwent foot surgery in approximately 1994.  See January 2010 Statement of Claimant.  No records relating to any foot surgery, other than that which was performed prior to the claimant's entry into service, well before 1994, are associated with the claims file.  As this matter is being remanded for additional development, the RO should clarify whether outstanding relevant medical records exist and, if so, such records should be obtained.



Accordingly, the case is REMANDED for the following action:

1. Contact the claimant and his representative and identify any outstanding records with regards to treatment for HIV or any foot disability and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of the outstanding records.

2. Obtain any outstanding VA treatment records relating to HIV and/or a foot disability.

3. Request the claimant's service personnel records, including his form DD 214 and all other documents which verify his service and the character of discharge.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

4. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be accorded the opportunity to furnish such records directly to Social Security Administration or to the RO/AMC. All records/responses received must be associated with the claims file. 

5. Then, schedule the claimant for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that HIV diagnosed in 2005 or 2007 was incurred in his active military service or is otherwise related to his period of service from 1984 to 1986.  Consideration should be given to the Veteran's and other reports of unprotected sex with individuals with HIV infection in service.  A complete history of any other risk factors and unprotected sex before and after service should be provided and results of any past testing for HIV infection in the years from 1986 to 2007 should be provided.  

The examiner must review the claims file and must note that review in the report. Any laboratory testing deemed necessary should be included. 

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

6. Schedule the claimant for an appropriate VA examination to determine the nature and etiology of any foot disability.  Complete testing should be accomplished.  For each foot disability found, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) had its clinical onset or was aggravated during his active military service or is otherwise related to his period of service from 1984 to 1986.  Consideration should be given to the enlistment examination noting prior surgery for right hallux valgus and good function in the feet at the time; inservice treatment for right foot tinea pedis; and the normal feet on discharge examination.  

The examiner must review the claims file and must note that review in the report. Any laboratory testing deemed necessary should be included. 

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

7. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



